Exhibit 99.1 NEWS RELEASE Corporate Headquarters 96 South George Street York, Pennsylvania 17401 U.S.A. www.glatfelter.com For Immediate Release Contacts: Investors: Media: John P. Jacunski William T. Yanavitch (717) 225-2794 (717) 225-2747 GLATFELTER REPORTS FULL YEAR AND FOURTH QUARTER 2016 EARNINGS YORK, Pennsylvania – February 7, 2017 – Glatfelter (NYSE: GLT) today reported net income of $21.6 million, or $0.49 per diluted share, for the year ended December 31, 2016 compared with $64.6 million, or $1.47 per diluted share, in the year ended December 31, 2015.Adjusted earnings in 2016, totaled $60.7 million, or $1.38 per diluted share compared with $58.9 million or $1.34 per diluted share, in 2015. For the fourth quarter of 2016, the Company reported a loss of $16.2 million, or $0.37 per share, including a $25.1 million, after-tax, charge for the Fox River environmental matter.This compared to net income of $34.3 million, or $0.78 per share in the fourth quarter of 2015.Adjusted earnings for the fourth quarter of 2016 were $17.6 million, or $0.40 per share compared with $22.9 million, or $0.52 per share, for the same period a year ago.Adjusted earnings is a non-GAAP measure for which a reconciliation is provided within this release. Consolidated net sales for the year ended December 31, 2016 totaled $1,604.8 million compared with $1,661.1 million in 2015.Net sales totaled $390.9 million and $412.9 million in the fourth quarters of 2016 and 2015, respectively.Lower selling prices unfavorably impacted the quarter-over-quarter comparison by $6.4 million and shipping volumes declined 5.2%.Foreign currency translation unfavorably impacted sales by $4.8 million. “As we expected, this quarter’s results reflect the challenging market conditions we faced throughout much of the year,” said Dante C. Parrini, Chairman and Chief Executive Officer.“Our Composite Fibers’ and Specialty Papers’ results were affected by excess capacity in certain key markets and its impact on product pricing.In addition, both business units were impacted by machine downtime due to lower shipments and to reduce inventory levels.On a positive note, our continuous improvement initiatives are generating significant cost savings allowing us to offset much of the market impacts and our Advanced Airlaid Materials business continued to deliver solid results with record production levels and growth across nearly every product segment.” Mr. Parrini continued, “While Glatfelter operated in a slow-growth environment during most of 2016, adjusted earnings for the year increased 3% compared with last year due to substantial growth in our Airlaid business and our focus on operational excellence and continuous improvement initiatives.We remain committed to our long-term strategy to grow our engineered material businesses.Despite the more competitive markets in Composite Fibers, we expect to see volume growth in 2017, and we are implementing a cost optimization initiative that is expected to deliver approximately $10 million of annual savings.We anticipate continued growth in our Advanced Airlaid Materials business and we are on track with plans to complete the new Fort Smith, Arkansas facility later this year.At the same time, we remain committed to identifying growth opportunities and driving efficiencies throughout our business.” - more - Glatfelter Reports 2016 Full Year and Fourth Quarter Results page 2 The following table sets forth a reconciliation of net income (loss) on a GAAP basis to adjusted earnings, a non-GAAP measure: Three months ended December 31 In thousands, except per share Amount Diluted EPS Amount Diluted EPS Net income (loss) $ ) $ ) $ $ Adjustments (pre-tax) Fox River environmental matter — Pension settlement charge — Specialty Papers' environmental compliance — Airlaid capacity expansion costs 50 Cost optimization actions Timberland sales and related costs — ) Total adjustments (pre-tax) ) Income taxes (1) ) Total after-tax adjustments $ ) $ ) Adjusted earnings $ Tax effect on adjustments calculated based on the tax rate of the jurisdiction in which each adjustment originated.
